Title: To Thomas Jefferson from Landon Carter, 21 November 1802
From: Carter, Landon
To: Jefferson, Thomas


          
            Sir
            Rhodes Tavern Sunday morning 21 Nov. 1802
          
          I take the Liberty to inclose to you a Letter from Mr. Dawson. I beg leave to account for the step by assigning a motive. 
          
          My business to the City is an exhibition of a piece of invention for the purpose of procuring a Pattent; and considering it to be a curious piece of mechanism I flattered myself with an expectation you would honor it with your judgement if I had an oppty to bring forward a request—I wish it scanned by the Philosophic Eye which in an enquiry after the principles can be abstracted from the deformities in the Execution—That was the sole effort of an ignorant Clapboard Carpenter as they are vulgarly distinguished in the state I live in
          I have the honor to be with perfect respect Sir Your very obt
          
            Landon Carter
          
        